Case 2:19-mj-30590-DUTY ECF No. 1 filed 11/12/19 PagelD.1 Page 1 of 7. { —_—

 

AUSA: Jeanine Brunson Telephone: (313) an6-abgpol
AO 91 (Rev. 11/11) Criminal Complaint Special Agent: Christopher Pennisi, F.B.I. Telephone: (313) 965-2323
- UNITED STATES DISTRICT COURT |
Lo for the

Eastern District of Michigan

United States of America

 

Vv. ;
Johnnie Cortez WATKINS Case: 2:19-mj-30590
. ' Assigned To : Unassigned
Assign. Date : 11/12/2019
USA V WATKINS (CMP)(CMC)
c
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of ___ November 9, 2019 in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated: . .
. Code Section - : Offense Description
18 U.S.C. § 2119 Carjacking
18 U.S.C. § 922(g) Felon in possession of a firearm
18 U.S.C. § 924(c)(1)(A) Brandishing a firearm during and in relation to a crime of violence

This criminal complaint is based on these facts:

 

wt | asee

Complainant's signature

 

Continued on the attached sheet.

 

Special Agent Christopher S. Pennisi, F.B.I.
Printed name and title

Sworn to before me and signed in my presence.

 

 

ene ~ —_——e
r _ on ‘
Date: November 12, 2019 Judge's signature
City and state: Detroit, Michigan . Hon, R. Steven Whalen, U.S. Magistrate Judge

 

 

Printed name and title +
Case 2:19-mj-30590-DUTY ECF No.1 filed 11/12/19 PagelD.2 Page 2 of 7

AFFIDAVIT
I, Christopher S. Pennisi, being duly sworn, depose and state as follows:
I. INTRODUCTION
1. Your affiant has been employed as a Special Agent of the Federal
Bureau of Investigation for fourteen years, and is currently assigned to the Violent
Crime Squad in the Detroit Division of the FBL

2. Your affiant is an “investigative or law enforcement officer” of the
United States within the meaning of Title 18 Section 2501(7), United States Code,
that is, an officer of the United States who is empowered by the law to conduct
investigations of and to make arrests for the offenses onumerated in Title 18 ,
Section 25 16, United States Code.

“3. I have investigated federal violations concerning crimes of violence and
| firearms. I have gained experience through training and everyday work related to
these types of investigations.

4. The statements contained in this Affidavit are based on my experience
and background as a special agent and on information provided by police officers,
other agents of the FBI, and other law enforcement personnel, The information |
outlined below is provided for the limited purpose of establishing probable cause
and does not contain all of facts known to law enforcement related to this
investigation.

5. This affidavit is made in support of a criminal complaint charging

JOHNNIE CORTEZ WATKINS with taking a motor vehicle transported, shipped,
Case 2:19-mj-30590-DUTY ECF No. 1 filed 11/12/19 PagelD.3 Page 3 of 7

or received in interstate commerce from the person or presence of another by force
and violence or by intimidation and with intent to cause death or serious bodily
harm in violation of 18 USC. § 2119 (carjacking). Further, WATKINS brandished
a firearm during and in relation to a crime of violence (carjacking) in violation of 18
U.S.C. § 924(c). Finally, WATKINS possessed a firearm after having been convicted
of a crime punishable by imprisonment for a term exceeding one year in violation of
18 U.S.C. § 922(g).
II. SUMMARY OF THE INVESTIGATION
6. On November 9, 2019 at approximately 6:14 pm, victim ZB, was in
front of 51 W. Palmer Street in Detroit inside his vehicle, a 2015 Jeep Cherokee. As
ZB attempted to close the driver’s door, a black male, later identified as JOHNNIE
CORTEZ WATKINS, stopped him from doing so, lifted up his j acket to reveal a
firearm and stated “put your head down or I'll fucking kill you.”
7. WATKINS then took the victim’s Apple air pod headphones, iPhone, |
black jacket, key ring holder with several keys and cardholder/wallet with several
credit cards. WATKINS looked at ZB’s watch, but decided not to take it. |
8. After taking his property, WATKINS told ZB “get out of the car and
walk the other way, if you turn around I will kill you.” ZB then exited his car and
WATKINS got inside and drove away. : \
9. After taking ZB's car, he picked up DEMTRIUS ROBERT HOLCOMB,
who entered the front passenger seat of ZB’s Jeep. A short time later, a Wayne

State Police car began following the Jeep, and WATKINS began driving away at a

-2..
Case 2:19-mj-30590-DUTY ECF No. 1. filed 11/12/19 PagelD.4 Page 4 of 7.

| high rate of speed. WATKINS lost control of the car and it crashed near the
intersection of E. Ferry and St. Aubin in Detroit.

10. HOLCOMB surrenderdéd to police and was taken into custody. On
scene, HOLCOMB stated that he did not. know that WATKINS was going to carjack
somebody. A loaded .45 caliber Glock, model 30 handgun was recovered from the
floor of Jeep in front of the driver's seat following HOLCOMB’S arrest. The firearm
was found to have been stolen.

11. | Additional Wayne State Police officers conducted a search of the area
and one observed a black male standing in front of 53xx Chene Street, a religious’
outreach organization known as Peacemaker’s International. When the officers
approached 53xx Chene, they found a wallet with WATKINS’ identification inside.

12. | 58xx Chene is approximately 3 blocks from the intersection of E. Ferry
and St. Aubin.

138. . Officers entered 53xx Chene and interviewed an employee there, who
indicated that a young man had entered the building approximately five minutes
prior to the police with no shoes on and ripped pants. The officers located the man
fitting that description and identified him as JOHNIE WATKINS. The officers
noted that WATKINS was sweating from the head and breathing hard when they
discovered him. In addition, his pants were grass stained and ripped, and
WATKINS was observed to be bleeding from the leg.

14. WATKINS was taken into custody and searched incident to arrest. A

set of keys belonging to ZB was found on WATKINS and the key to ZB’s J eep were

3.
Case 2:19-mj-30590-DUTY ECF No.1 filed 11/12/19 PagelD.5 Page 5 of 7

found on the seat next to WATKINS. That key was found to operate the locks on
ZB’s car. A second search of WATKINS was conducted once custody was
transferred to the Detroit Detention Center. A Range Rover key fob that also

. belonged to ZB was found on WATKINS’s person. ,

15. While officers were conducting their investigation at 53xx Chene, a
track for potential suspects was conducted by a K-9 officer from Wayne State Police.
The officer familiarized his dog with the scent from driver’s seat of the Jeep and |
allowed it to track the scent on the ground. The dog led the officer from the Jeep to .—
E.“Kirby near Chene street, where ZB’s iPhone was recovered. .

16: The Wayne State K-9 continued following the scene from the car, and
tracked from the wallet directly to the doorway of 538xx Chene. K. Kirby and Chene

is less than one block from 53xx Chene. |
| 17. On November 10, 2019, WATKINS was placed in a live linewip

- containing four additional males of similar age, height, weight and hair style. The
lineup was viewed by ZB who, after a short time, selected WATKINS as the person
that took ZB s Jeep while threatening to shoot ZB with a firearm the day prior. —

18. On August 8, 2009, WATKINS was convicted of felony unlawful © —
driving away in violation of Michigan Compiled Law 750.418, for which he was
sentenced to 1 year to 5 years’ ineaxveration and felony fleeing police officer second

-

degree in violation of Michigan Compiled Law 257.602A4-A for which he was

sentenced to 1 year and 7 months to 10 years’ incarceration: |
Case 2:19-mj-30590-DUTY ECF No. 1 filed 11/12/19 PagelD.6 Page 6 of 7

19. . ZB’s car was made in Michigan. However, the previous owner
frequently used the car to travel to visit clients in Ohio, Indiana, Illinois and
Canada prior to the date of the alleged carjacking.
III. CONCLUSION
: 20. Based on the above information, probable cause exists that WATKINS
took a motor vehicle, from the person or presence of another, by force and violence
or by intimidation, and with intent to cause death or serious bodily harm in

violation of 18 U.S.C. § 2119. To wit, he took a. 2015 Jeep Grand Cherokee from
victim ZB while brandishing a firearm.

o1. As the Jeep taken by WATKINS travelled outside of the state of
Michigan, the vehicle was “shipped, or " transported in interstate commerce” as —

recited in 18 U.S.C. § 2119.

“sy

99, Therefore, probable cause exists to believe that WATKINS violated 18

“U.S.C. § 2119 with respect to victim ZB.
; |

~

23. The firearm used by WATKINS was recovered from inside the car and ‘

- found to be a Glock model 30 handgun. Glock handguns are produced in either the

? -
(

country of Austria or the State of Georgia. Therefore, the Glock 30 used by Watkins
was transported in interstate commerce.
24. Therefore, probable cause exists that WATKIN S brandished a firearm

during and in relation to a crime of violence (carjacking), in violation 18 U.S.C. §

S2M 0).
Case 2:19-mj-30590-DUTY ECF No.1 filed 11/12/19 PagelD.7 Page 7 of7

25. Finally, WATKINS possessed a firearm after having been convicted of
a crime punishable by imprisonment for a term exceeding one year in violation of 18
U.S.C. § 922(g), and knowing that he had been previously convicted ofa felony
offense.

26. In consideration of the foregoing, I respectfully request that this Court
issue a complaint against WATKINS for violation of 18 U.S.C. §§ 2119, 924(c)(1)(A)
and 922(g). _ -

27. Further in consideration.of the foregoing, I respectfully request that this -
Court issue an axrest warrant for WATKINS for violation of 18 U.S.C. §§ 2119,
924(c)(1)(A) and 922(g). .

a Soper | Eee:
CHRISTOPHER S. PENNISI

Special Agent, FBI

Sworn to before me and signed in my
presence and/or by reliable electronic means.
( / i> /19

a
SE ye > enna ct

HON. R. STEVEN WHALEN
UNITED STATES MAGISTRATE JUDGE

ke

 
